Citation Nr: 0026840	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  94-49 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for skin cancer, 
including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for Kaposi's sarcoma, 
including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1994 and January 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  The veteran's claims 
were remanded by the Board in December 1998 to obtain the 
veteran's service personnel records, the history of the ship 
upon which he was a crew member, to obtain medical opinions 
as to whether there is evidence of skin cancer in the 
veteran's medical records, and whether Kaposi's sarcoma is a 
cancer.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection for a disease or for 
death caused by a disease which is claimed to be attributable 
to radiation exposure during service can be accomplished in 
three different ways.  First, there are 15 types of cancer 
which will be presumptively service connected.  See 38 
U.S.C.A. § 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.309(d) (1999).  Second, 38 C.F.R. § 3.311(b)(2) provides 
a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Initially, the Board notes that Kaposi's sarcoma is not one 
of the cancers approved for presumptive service connection 
due to ionizing radiation under 38 C.F.R. § 3.309(d).  
However, for reasons hereinafter explained, the Board finds 
that Kaposi's sarcoma must be considered a "cancer" so as 
to activate the development provisions of 38 C.F.R. § 3.311.

38 C.F.R. § 3.311(b) provides that when it is determined:  
(1)(i) a veteran was exposed to ionizing radiation as a 
result of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (ii) the veteran subsequently developed a radiogenic 
disease; and (iii) such disease first became manifest within 
the period specified in paragraph (b)(5) of this section; 
before its adjudication the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with paragraph (c) of this section.  

38 C.F.R. § 3.311(b)(2) provides that, for purposes of this 
section, the term "radiogenic disease" means a disease that 
may be induced by ionizing radiation and shall include the 
following:  (i) all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) 
breast cancer; (iv) lung cancer; (v) bone cancer; (vi) liver 
cancer; (vii) skin cancer; (viii) esophageal cancer; (ix) 
stomach cancer; (x) colon cancer; (xi) pancreatic cancer; 
(xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) 
salivary gland cancer; (xv) multiple myeloma; (xvi) posterior 
subcapsular cataracts; (xvii) non-malignant thyroid nodular 
disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; 
(xx) tumors of the brain and central nervous system; (xxi) 
cancer of the rectum; (xxii) lymphomas other than Hodgkin's 
disease; (xxiii) prostate cancer; and (xxiv) any other 
cancer.  The Board notes that by regulatory amendment 
effective November 30, 1999, bronchiolo-alveolar carcinoma 
was added to this list. 

38 C.F.R. § 3.311(b)(5) provides that, for the purposes of 
paragraph (b)(1) of this section, bone cancer must become 
manifest within 30 years after exposure, leukemia may become 
manifest at any time after exposure, posterior subcapsular 
cataracts must become manifest 6 months or more after 
exposure, and other diseases specified in paragraph (b)(2) of 
this section must become manifest 5 years or more after 
exposure.

The record shows that the veteran's ship was in Nagasaki in 
September 1945.  The record also shows that the veteran was 
diagnosed with Kaposi's sarcoma more than 5 years after 
September 1945.  The remaining question is whether Kaposi's 
sarcoma is to be viewed as a "radiogenic disease" under 38 
C.F.R. § 3.311(b)(2).  

One of the purposes of the Board's December 1998 remand was 
to obtain a medical opinion as to whether or not Kaposi's 
sarcoma is a cancer.  The RO duly scheduled a VA examination 
which was conducted in March 1999.  However, it does not 
appear that a clear opinion was rendered by the examiner.  
The examiner did comment that Kaposi's sarcoma "is 
considered to be a benign neoplasm."  However, the examiner 
then went on to explain that Kaposi's sarcoma could be 
locally aggressive, that internal involvement could occur, 
and that patients with Kaposi's sarcoma may have a decreased 
lifespan related to the Kaposi's sarcoma.  The examiner then 
stated that the veteran "does not provide history or 
examination findings to support a diagnosis of skin cancer 
other than the Kaposi's sarcoma, which is considered a 
benign, although potentially aggressive neoplasm."  
(emphasis added). 

At this point, the Board notes that "cancer" has been 
defined as "a cellular tumor the natural course of which is 
fatal.  Cancer cells, unlike benign tumor cells, exhibit the 
properties of invasion and metastasis and are highly 
anaplastic.  Cancers are divided into two broad categories of 
carcinoma and sarcoma."  DORLAND'S MEDICAL DICTIONARY 261 
(27TH ED. 1988).  

At any rate, VA has made it clear that the term "cancer" as 
used in 38 C.F.R. § 3.311 is intended to include both 
carcinoma and sarcoma.  In this regard, supplementary 
information published with the final rule on this regulatory 
provision noted that by using the broadest term possible 
("cancer") it was VA 's intent to include both carcinoma 
and sarcoma in the rule.  63 Federal Register 50994 
(September 24, 1998).  The Board acknowledges that although 
the commentary to the final rule amending 38 C.F.R. § 3.311 
which specifically addressed the inclusion of sarcomas under 
the term "cancer" was published in September 1998, the 
Board's December 1998 remand was remiss in not noting that 
fact.  While the Board regrets the resulting delay, the case 
must now be returned to the RO for the development actions 
mandated by 38 C.F.R. § 3.311.

Since Kaposi's sarcoma is to be viewed as a cancer under 38 
C.F.R. § 3.311, it would appear that the two listed issues 
could be merged together into one issue.  However, in order 
to avoid any confusion at this point in the appeal process 
the Board elects to continue to list both issues on the cover 
page of this decision.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In accordance with 38 C.F.R. § 
3.311(a), the RO should obtain a 
radiation dosage estimate from the 
Department of Defense.  All other 
development actions required by 38 C.F.R. 
§ 3.311 should be accomplished, to 
include forwarding record to the Under 
Secretary for Benefits for review and an 
opinion pursuant to 38 C.F.R. § 3.311(c).

2.  The RO should then review the 
expanded record and determine if the 
benefits sought can be granted.  If the 
determination remains adverse to the 
veteran, then the RO should furnish the 
veteran with a supplemental statement of 
the case and afford them an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is ensure compliance with 38 
C.F.R. § 3.311.  The veteran and his representative have the 
right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



